COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Sandra P. Bernstein and Heidi R. Powell, d/b/a Heights Contemporary
                          Fine Arts Gallery V. James Adams, Claire Richards, Michael
                          Tolleson, Mi Wang, and Adams-Ferro, Inc.

Appellate case number:    01-12-00703-CV

Trial court case number: 995535

Trial court:              County Civil Court at Law No. 2 of Harris County

Date motion filed:        October 15, 2013

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ Michael Massengale________________________
                          Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack, Justices Sharp and Massengale


Date: October 29, 2013